UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-K ☒ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended March 31, 2016 ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 0-29637 DETERMINE, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 77-0432030 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 615 West Carmel Drive, Suite 100, Carmel, IN 46032 (Address of Principal Executive Offices) (650) 532-1500 (Registrant’s Telephone Number) Securities registered under Section12(b) of the Act: Title of Each Class Name of Each Exchange On Which Registered Common Stock, $ par value per share The NASDAQ Capital Market Securities registered under Section12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined by Rule 405 of the Securities Act. Yes☐
